DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 05/25/2022 is acknowledged. Invention I, drawn to claims 1-9 & 17-19, will not be considered. Invention II, drawn to claims 10-16, remain pending for examination on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 12 & 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US 20130042889 A1).

    PNG
    media_image1.png
    551
    905
    media_image1.png
    Greyscale


Regarding Claim 10, White teaches a freezer [20], comprising:
one or more cooling plates arranged into a table surface [32; ¶ 0023; Fig. 1], wherein the freezer is configured to run either a closed loop film or a disposable film one at a time over the cooling plates [¶ 0027; White discloses that non-continuous disposable, non-continuous reusable, and continuous conveyor systems are usable];
a disposable film of finite length [22] is provided on the freezer [¶ 0021, 0027; Fig. 1], and the disposable film traverses the cooling plates [¶ 0026; the conveyor 22 travels across the thermal surface 32]; and
wherein the closed loop film is not on the freezer when the disposable film traverses the cooling plates [¶ 0027; White discloses that a single sheet is used, implying that only the disposable or continuous sheet is used at a time].

Regarding Claim 12, White teaches the invention of claim 10 above, and White teaches comprising an infeed conveying section [A, annotated Fig. 1; the film is not yet in contact with thermal surface 32] before a cooling conveying section [B, annotated Fig. 1] comprised from the cooling plates [32; ¶ 0025; Fig. 1], wherein the disposable film traverses the infeed conveying section and the cooling conveying section [Fig. 1; apparent from inspection].

Regarding Claim 14, White teaches a method for crust-freezing products [¶ 0029], comprising;
operating a freezer by conveying products on a closed loop film [22] over cooling plates [32] [¶ 0030];
removing the closed loop film from the freezer;
threading a disposable film of finite length on the freezer [¶ 0027; White discloses that continues or non-continuous conveyor systems are within the scope of the disclosure];
and operating the freezer by conveying products on the disposable film [22] over the cooling plates [32] [¶ 0030].

Regarding Claim 15, White teaches the method of Claim 14 above and White teaches further comprising winding the disposable film [22] into a take up roll [56] after the disposable film is used in conveying products over the cooling plates [32] [¶ 0025; Fig. 1].

Regarding Claim 16, White teaches the method of Claim 15 above and White teaches further comprising removing the disposable film [22] from the freezer and installing the closed loop film [22] on the freezer and resume conveying products on the closed loop film over the cooling plates [32] [¶ 0027; White discloses that continues or non-continuous conveyor systems are within the scope of the disclosure. Therefore it would be obvious for one to remove the disposable film and use a closed loop film if desired].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over White  as applied to claim 10 above, and further in view of Morrison (US 2612851 A) and Andersson (US 6012293 A).

Regarding Claim 11, White teaches the invention of claim 10 above, whereas White does teach a film washer and film dryer [impingement device 24; ¶ 0036; Fig. 1], the film passes through the film washer and dryer.
However, Morrison teaches an apparatus comprising of a continuous conveyor belt [325; Col. 14, lines 7-9; Fig. 6], operating with drum rollers [326, 327; Col. 11; lines 70-74; Fig. 6], chilled rollers [122; Col. 1, lines 5-16], wherein a washing housing unit [402; Col. 14, lines 39-59; Fig. 18] and air jets for drying [449; Col. 16, lines 54-62; Fig. 24] are disposed below the conveyor belt wherein the return section of the conveyor belt passes through the washing housing unit [Col. 14, line 74 - Col. 15, line 2].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of White to have wherein a path of the disposable film does not pass through the film washer and film dryer, in view of the teachings of Morrison, to provide a dedicated housing so it may include heating pipes to provide hot water for cleaning [Col. 15, lines 40-45].
Additionally, Anderson teaches an apparatus for freezing material into blocks [10] using a refrigeration sheet or belt [13] passed along refrigeration panels [11] [Col. 4, lines 31-44; Fig. 1], wherein the sheet used could be unrolled from one reel and onto another, or an endless band [Col. 3, lines 50-63]. Andersson discloses that when using an endless band, the band may be cleaned between each freezing action if desired [Col. 3, lines 61-63]. Anderson therefore inherently states that washing is not necessary when using a non-continuous sheet, because the sheet may not be reused for hygienic reasons [Col. 3, lines 56-59].
For clarity, the rational to clean endless film and to not clean finite film taught by Anderson, further reinforces the location of the washing housing in the return path of the conveyor as taught by Morrison. Therefore, when using a finite film conveyor as taught by White, the film would not pass through the washing station because the finite film does not have a return section, while Andersson gives reason to not have to wash a finite roll of film.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over White  as applied to claim 10 above, and further in view of Sullivan (US 3389744 A).

Regarding Claim 13, White teaches the invention of claim 10 above, and White teaches comprising an outfeed conveying section [62] after a cooling conveying section [B, annotated Fig. 1] comprised from the cooling plates [32; ¶ 0025, 0040; Fig. 1].
White does not teach wherein the disposable film does not traverse the outfeed conveying section.
However, Sullivan teaches an apparatus [10] wherein food products are conveyed into the apparatus at one end and discharge at the other end while being frozen [Col. 4, lines 58-63; Col. 5, lines 1-9]. The apparatus comprises a separate discharge belt conveyor [33] adjacent to the discharge end of the housing [Col. 4, lines 66-71; Fig. 1] wherein the cooling conveying section does not traverse the outfeed conveying section.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of White to have wherein the disposable film does not traverse the outfeed conveying section, in view of the teachings of Sullivan, because a separate discharge section allows adjustable mounting so that the slope of the conveyor may be raised or lowered to facilitate delivery of the containers to various compartments [Col. 4, lines 71-75].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571) 272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/           Examiner, Art Unit 3763